DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response, amended claim 9 and 10, and amended the Specification on 12/13/2021. 
	In view of amendments made to the Specification, the objection previously presented on 09/30/2021 is withdrawn. 

Reasons for Allowance
Claim 9-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, Bomphray teaches a process of producing a fiber-reinforced composite material preform [0006] comprising a step of partially curing selected portions of the preform by applying heat or pressure or both to portions of the preform forming the selectively cured portions [0026]-[0028] such that a non-selectively cured portion defines a flexible hinge that allows the selectively cured portions to be moved and shaped to its final configuration  (Figure 2A, Figure 3 and Figure 4 [0022]-[0025], [0094])  and disposing said preform in a mold to hold the shape of the intermediate preform for a second curing step of fully curing the intermediate preform to a hardened final composite structure [0103], [0105]. 

Bomphray teaches the preform may be a prepreg comprising a plurality of fiber layers and thermosetting material [0055]-[0059], [0089]. Bomphray teaches a method of producing a fiber-reinforced resin by press-molding a prepreg preform, the method comprising: (a) an inherent preform production step and selective partially curing [0086], [0100] and (c) a final pressing step and (d) curing step, wherein a mold or jig may be provided to hold the shape of the intermediate preform [0103]. Given a specific part of . 

	Bomphray does not explicitly teach (b) a placement and preheating step of placing the preform in a mold and preheating the preform, wherein, at start of the pressing step (c), a degree of cure αe of the thermosetting resin in a specific part of the preform is higher than a degree of cure αi of the thermosetting resin in a region other than the specific part of the preform, wherein the degree of cure ai is 0.5% or more and 30% or less, and a ratio of the degree of cure αe to the degree of cure αi is 1.4 or more and 17.5 or less. 

Takeda teaches a method for producing a fiber-reinforced resin by press-molding a prepreg preform containing a reinforcing fiber and a thermosetting resin [0015], the method comprising:
a preform production step of producing a preform [0016]-[0017], [0020]; 
a placement and preheating step of placing the preform in a mold and preheating the preform (Figure 1 and 2 and [0020]-[0022]);
a pressing step of changing the preform into a product shape (Figure 4 and [0025]-[0026]); 
a curing step of curing the preform while pressurizing the preform (Figure 4 and [0026]-[0027]),
wherein at the start of the pressing step (c), a degree of cure of the thermosetting resin in a specific part of the preform being higher than the degree of curing of the thermosetting resin in a region other than the specific part of the preform (Figure 3 and [0025]-[0026], [0052]). 

Mine (PG-PUB 2015/0017390) teaches a molding method for a fiber reinforced composite material, wherein the surface of the fiber reinforced composite material melts to a higher degree on the second mold than on the first mold, increasing the


Bomphray, Takeda, and Mine does not teach or fairly suggest the degree of cure ai is 0.5% or more and 30% or less, and a ratio of the degree of cure αe to the degree of cure αi is 1.4 or more and 17.5 or less. It would not have been obvious to one of ordinary skill in the art to modify process of Bomphray the degree of cure αi is 0.5% or more and 30% or less, and a ratio of the degree of cure αe to the degree of cure ai is 1.4 or more and 17.5 or less.

Claims 11-16 are allowed for depending on allowable claim 9. 

	Regarding claim 10, Bomphray teaches a process of producing a fiber-reinforced composite material preform [0006] comprising a step of partially curing selected portions of the preform by applying heat or pressure or both to portions of the preform forming the selectively cured portions [0026]-[0028] such that a non-selectively cured portion defines a flexible hinge that allows the selectively cured portions to be moved and shaped to its final configuration  (Figure 2A, Figure 3 and Figure 4 [0022]-[0025], [0094])  and disposing said preform in a mold to hold the shape of the intermediate preform for a second curing step of fully curing the intermediate preform to a hardened final composite structure [0103], [0105]. 
Bomphray teaches the preform may be a prepreg comprising a plurality of fiber layers and thermosetting material [0055]-[0059], [0089]. Bomphray teaches a method of producing a fiber-reinforced resin by press-molding a prepreg preform, the method comprising: (a) an inherent preform production step and selective partially curing [0086], [0100] and (c) a final pressing step and (d) curing step, wherein a mold or jig may be provided to hold the shape of the intermediate preform [0103]. 

Bomphray does not explicitly teach (b) a placement and preheating step of placing the preform in a mold and preheating the preform, wherein, at start of the pressing step (c), a degree of cure αe of the thermosetting resin in a specific part of the 
 
Takeda teaches a method for producing a fiber-reinforced resin by press-molding a prepreg preform containing a reinforcing fiber and a thermosetting resin [0015], the method comprising:
a preform production step of producing a preform [0016]-[0017], [0020]; 
a placement and preheating step of placing the preform in a mold and preheating the preform (Figure 1 and 2 and [0020]-[0022]);
a pressing step of changing the preform into a product shape (Figure 4 and [0025]-[0026]); 
a curing step of curing the preform while pressurizing the preform (Figure 4 and [0026]-[0027]),
wherein immediately before the pressing step (c), a degree of cure of the thermosetting resin in a specific part of the preform being higher than the degree of curing of the thermosetting resin in a region other than the specific part of the preform (Figure 3 and [0025]-[0026], [0052]). 

	Both Bomphray and Takeda discuss producing a fiber-reinforced composite structure in the shape of an enclosure by molding a thermosetting preform. It would have been obvious to one of ordinary skill in the art to substitute the second curing step of Bomphray with the molding process of Takeda, a functionally equivalent molding process for curing a thermosetting prepreg into a final shape. 
	
Mine (PG-PUB 2015/0017390) teaches a molding method for a fiber reinforced composite material, wherein the surface of the fiber reinforced composite material melts to a higher degree on the second mold than on the first mold, increasing the
flowability of the fiber reinforced composite material on the convex cavity forming surface of the second mold (Figure 8 and [0049]).


Claims 17-22 are allowed for depending on allowable claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742